781 N.W.2d 837 (2010)
In re Application of DETROIT EDISON COMPANY to Increase Rates,
Attorney General, Appellant,
v.
Michigan Public Service Commission, and Michigan Cable Telecommunications Association, Appellees, and
Detroit Edison Company, Petitioner-Appellee.
Docket No. 140807. COA No. 296379.
Supreme Court of Michigan.
May 25, 2010.

Order
On order of the Court, the application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the questions presented should be reviewed by this Court before consideration by the Court of Appeals.